Citation Nr: 1133264	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO or Agency of Original Jurisdiction).

The claim of service connection for tinnitus has been raised by the record and the claim is referred to an AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable rating for a bilateral hearing loss disability.

In February 2011, the Board remanded this matter to afford the Veteran a VA audiological examination to determine the current level of severity of the bilateral hearing loss disability.

In March 2011, the Veteran was afforded a VA audiological examination and the VA examiner recorded the puretone thresholds and speech discrimination scores, but did not provide any description of the functional effects caused by the Veteran's hearing loss on the ordinary conditions of daily life, including employment.








A VA medical examination must also include a full description of the effects of disability upon the person's ordinary activities.  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).  The Board therefore determines the report of the March 2011 examination is inadequate and an inadequate examination must be returned when it does not contain sufficient detail to decide a claim on appeal.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination to determine the current level of bilateral hearing loss. 

The VA audiologist is asked to fully describe the functional effects caused by hearing loss on the Veteran's ordinary conditions of daily life, including employment. 

2.  After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



